     Case 5:18-cv-00052-DCB-LGI Document 19 Filed 07/27/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
LATERRENCE A. LENOIR                                          PETITIONER

V.                               CIVIL ACTION NO. 5:18-CV-52-DCB-LGI

ANDREW MILLS                                                  RESPONDENT



               Order Adopting Report and Recommendation
           This matter is before the Court on Magistrate Judge

LaKeysha Greer Isaac’s Report and Recommendation [ECF No. 18], to

which no objections have been filed by the Petitioner. Having

carefully reviewed the same, the Court finds that Magistrate Judge

Isaac’s Report and Recommendation is well taken and shall be

adopted as the findings and conclusions of this Court. Judge Isaac

recommends that the Petitioner’s Petition for Writ of Habeas Corpus

[ECF No. 1] be denied and that this action be dismissed with

prejudice.   Judge   Isaac    further   recommends    that   Petitioner’s

request for an evidentiary hearing be denied.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

LaKeysha Greer Isaac’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court. This action is hereby

DISMISSED with prejudice.


                                    1
    Case 5:18-cv-00052-DCB-LGI Document 19 Filed 07/27/21 Page 2 of 2



    A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

    SO ORDERED AND ADJUDGED this the 27th day of July, 2021.

                                         /s/ David Bramlette_________
                                         UNITED STATES DISTRICT COURT




                                   2
